DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art reference of Ka fails to teach or suggest at least the features that “each of the pixel units is coupled to one of the gate lines and one of the data lines.  The examiner does not find this argument to be persuasive.  Applicant’s invention and Ka each disclose a plurality of gate lines extending in a row direction of the array, as seen in figure 4, scan lines S0-Sn).  While Ka does show more than one scan line connected to the pixel unit, applicant’s claims do not limit the number of scan lines connected to the pixel unit as only one single scan line.  Therefore, it would be in the broadest reasonable interpretation that multiple scan lines could be connected to the pixel unit as disclosed in Ka.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ka (US 2009/0225009 A1 hereinafter Ka).

In regards to claim 1, Ka discloses a display substrate, comprising: 
a display region (see figure 4 and paragraph 0063, pixel unit 100); 
a non-display region at a periphery of the display region (see figure 4, the regions outside of pixel unit 100 are the non-display region); 
a plurality of pixel units in the display region and arranged in an array (see figure 4, pixels 110 in pixel unit 100 arranged in an array); 
a plurality of gate lines extending in a row direction of the array (see figure 4, scan lines S0-Sn); and 
a plurality of data lines extending in a column direction of the array (see figure 4, data lines D11 – Dsm2), 
wherein each row of pixel units is provided with at least one corresponding gate line (see figure 4), and each gate line is coupled to at least a part of the pixel units in a row corresponding to the gate line (see figure 4); 
each column of pixel units is provided with at least two corresponding data lines (see figure 4, D21 and D22 are located between a column of pixels), and each data line is coupled to a part of the pixel units in a column corresponding to data line (see figure 4); and 
each of the pixel units is coupled to one of the gate lines and one of the data lines (see figure 4), and two pixel units in a same column and in two adjacent rows are coupled to different data lines, respectively (see figure 4, data line D21 is connected to the pixels in the odd rows and D22 is connected to the pixels in the even rows).  

In regards to claim 2, as recited in claim 1, Ka further discloses further comprising a plurality of multiplexer circuits in the non-display region, wherein:
each multiplexer circuit corresponds to at least one column of pixel units (see figure 4 and paragraph 0063, switch unit 500, with multiple switches, each switch is connected to a single column of pixels); and 
each multiplexer circuit comprises a data signal input terminal and a plurality of data signal output terminals, the plurality of data signal output terminals are coupled to the data lines provided for the at least one column of pixel units corresponding to the multiplexer circuit, respectively, and the plurality of data signal output terminals are in one-to-one correspondence with the data lines provided for the at least one column of pixel units corresponding to the multiplexer circuit (see figure 4).  

In regards to claim 3, as recited in claim 2, Ka further discloses wherein each row of pixel units is provided with m corresponding gate lines, and a k-th gate line of the m gate lines is coupled to the pixel units in a (b x m + k)-th column among the pixel units in a corresponding row (see figure 4), 
where m is a positive integer and 1 ≤ k ≤ m, b is a non-negative integer and (b x m + k) ≤ M, and M is a total number of columns of pixel units in the array (see figure 4, m = 1, k = 1, b =1).  
In regards to claim 7, as recited in claim 2, Ka further discloses wherein each column of pixel units is provided with n corresponding data lines, where n is an integer and n ≥ 2 (see figure 4, two data lines provided between each column of pixels); 
an i-th data line of the n data lines is coupled to the pixel units in a (a x n + i)-th row among the pixel units in a corresponding column (see figure 4, data line D21 is connected to the odd rows, and D22 is connected to the even rows), 
where i is an integer and 1 ≤ i ≤ n, a is a non-negative integer and (a x n + i) ≤ N, and N is a total number of rows of pixel units in the array (see figure 4).  

In regards to claim 8, as recited in claim 7, Ka further discloses wherein each row of pixel units is provided with 1 corresponding gate line, which is coupled to all of the pixel units in the row (see figure 4, each row is connected to corresponding scan line).   

In regards to claim 9, as recited in claim 8, Ka further discloses wherein each column of pixel units corresponds to one multiplexer circuit of the plurality of multiplexer circuits, the one multiplexer circuit comprises n switches (see figure 4, switch unit 500), 
wherein first terminals of the n switches are all coupled to the data signal input terminal of the one multiplexer circuit (see figure 4, data line D1 is provided to switches SW11 and SW12); and 
a second terminal of a j-th switch of the n switches is coupled to a j-th data line provided for the corresponding column of pixel units (see figure 4, data lines D11 and D12), 
where j is an integer and 1 ≤ j ≤ n (see figure 4, n = 2, which provides two data lines).  

In regards to claim 12, as recited in claim 3, Ka further discloses wherein the m gate lines provided for each row of pixel units are on a same side of the row of pixel units (see figure 4, gate lines are provided below the pixel circuits).  

In regards to claim 15, Ka discloses a display device, comprising the display substrate according to claim 1 (see figure 4).  

In regards to claim 16, Ka discloses a driving method of a display substrate, wherein the display substrate is the display substrate according to claim 1, and the driving method comprises: 
writing a gate scanning driving signal to the gate lines sequentially in a predetermined order to drive the pixel units respectively corresponding to the gate lines, and writing a corresponding data signal to the data line coupled to driven pixel units (see figure 5, scan lines S0 – Sn are applied sequentially); 
wherein a writing time period for writing a data signal to each data line each time is H/c, and an interval between start time points for writing data signals to a same data line twice consecutively is T, where H is a predetermined total time period for completing data writing to all of the pixel units in one row, c is a number of gate lines provided for the one row of pixel units, and T>H (see figure 5, writing time period for each scan line would be H with c =1, the time period between scan signal applied for the same scan line would be T>H); and 
a writing time period for writing a gate scanning driving signal to a same gate line each time is T', where H < T' ≤ T (see figure 5). 
Allowable Subject Matter
Claims 4-6, 10, 11, 13, 14, and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628